Motion Granted and Order filed July 10, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-18-00389-CV
                                 ____________

                    IN THE INTEREST OF M.R., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J


                                      ORDER
      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant C.A.R.’s brief originally was due June 12, 2018. No brief or
motion for extension of time was filed. On June 26, 2018, this court issued an
order for appellant’s appointed counsel to file a brief no later than July 6, 2018. In
response, appellant requested an extension of time to file a brief.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. Accordingly, we grant
appellant’s motion and issue the following order.
      We order appellant’s appointed counsel, William Thursland, to file
appellant’s brief no later than July 27, 2018. No further extensions will be granted
absent exceptional circumstances. If the brief is not filed by that date, counsel may
be required to show cause why counsel should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.